Exhibit 10.1

J. CREW GROUP, INC.

AMENDED AND RESTATED

2008 EQUITY INCENTIVE PLAN

(As of September 10, 2008)

1. Purpose of the Plan

This J. Crew Group, Inc. 2008 Equity Incentive Plan is intended to promote the
interests of the Company and its stockholders by providing the employees (our
“associates”) and independent contractors of the Company, and eligible
non-employee directors of J. Crew Group, Inc., who are largely responsible for
the management, growth, and protection of the business of the Company, with
incentives and rewards to encourage them to continue in the service of the
Company. The Plan is designed to meet this intent by providing such associates,
independent contractors, and eligible non-employee directors with a proprietary
interest in pursuing the long-term growth, profitability, and financial success
of the Company.

2. Definitions

As used in the Plan or in any instrument governing the terms of any Incentive
Award, the following definitions apply to the terms indicated below:

(a) “Board of Directors” means the Board of Directors of J. Crew Group, Inc.

(b) “Cause” means, when used in connection with the termination of a
Participant’s employment, unless otherwise provided in any employment agreement
with the Company to which the Participant is a party or the agreement evidencing
Participant’s Incentive Award, the termination of the Participant’s employment
by the Company or its affiliate on account of (i) the willful violation by the
Participant of any federal or state law or any rule of the Company or its
affiliate, (ii) breach by a Participant of the Participant’s duty of loyalty to
the Company and its affiliates in contemplation of the Participant’s termination
of employment, such as the Participant’s pre-termination of employment
solicitation of customers or associates of the Company or its affiliate,
(iii) the Participant’s unauthorized removal from the premises of the Company or
its affiliate of any document (in any medium or form) relating to the Company or
its affiliate or the customers of the Company or its affiliate, or (iv) any
gross negligence in connection with the performance of the Participant’s duties
as an associate. Any rights the Company or its affiliate may have hereunder in
respect of the events giving rise to Cause shall be in addition to the rights
the Company or its affiliate may have under any agreement with the associate or
at law or in equity. If, subsequent to a Participant’s termination of
employment, it is discovered that such Participant’s employment could have been
terminated for Cause, the Participant’s employment shall, at the election of the
Committee, in its sole discretion, be deemed to have been terminated for Cause
retroactively to the date the events giving rise to Cause occurred.

(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations, and administrative guidance issued
thereunder.

(d) “Committee” means the Compensation Committee of the Board of Directors or
such other committee as the Board of Directors shall appoint from time to time
to administer the Plan and to otherwise exercise and perform the authority and
functions assigned to the Committee under the terms of the Plan.

(e) “Common Stock” means J. Crew Group, Inc.’s Common Stock, $0.01 par value per
share, or any other security into which the common stock shall be changed
pursuant to the adjustment provisions of Section 9 of the Plan.

(f) “Company” means J. Crew Group, Inc. and all of its Subsidiaries and
affiliates, collectively.

(g) “Covered Employee” means a Participant who at the time of reference is a
“covered employee” as defined in Section 162(m) of the Code.

(h) “Deferred Compensation Plan” means any plan, agreement, or arrangement
maintained by the Company from time to time that is established or maintained
under this Plan and that provides opportunities for deferral of compensation.

(i) “Director” means a member of the Board of Directors who is not at the time
of reference an associate of J. Crew Group, Inc. or any of its Subsidiaries.

 

1



--------------------------------------------------------------------------------

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Fair Market Value” means, with respect to a share of Common Stock, as of
the applicable date of determination (i) the average of the high and low sales
prices on the immediately preceding business day of a share of Common Stock as
reported on the principal securities exchange on which shares of Common Stock
are then listed or admitted to trading or (ii) if not so reported, the average
of the closing bid and ask prices on the immediately preceding business day as
reported on the National Association of Securities Dealers Automated Quotation
System or (iii) if not so reported, as furnished by any member of the National
Association of Securities Dealers, Inc. selected by the Committee. In the event
that the price of a share of Common Stock shall not be so reported, the Fair
Market Value of a share of Common Stock shall be determined by the Committee in
its sole discretion.

(l) “Good Reason” means, unless otherwise provided in any employment agreement
with the Company to which the Participant is a party or the agreement evidencing
Participant’s Incentive Award, (i) a material diminution in a Participant’s
duties and responsibilities other than a change in such Participant’s duties and
responsibilities that directly results from a Change in Control, (ii) a material
decrease in a Participant’s base salary, bonus opportunity or benefits other
than a decrease in benefits that applies to all associates of the Company or its
affiliates otherwise eligible to participate in the applicable benefit plan, or
(iii) a relocation following a Change in Control of a Participant’s primary work
location more than 50 miles from the work location immediately prior to the
Change in Control, in each case without the Participant’s written consent and
provided, that, within sixty (60) days following the occurrence of any of the
events set forth therein, the Participant has delivered written notice to the
Committee of the Participant’s intention to terminate the Participant’s
employment for Good Reason and specifying the circumstances that the Participant
believes constitute Good Reason, and the Company shall not have cured such
circumstances (if susceptible to cure) within thirty (30) days following receipt
of such notice (or, in the event that such grounds cannot be corrected within
such thirty (30) day period, the Company has not taken all reasonable steps
within such thirty (30) day period to correct such grounds as promptly as
practicable thereafter).

(m) “Incentive Award” means an Option or Other Stock-Based Award granted
pursuant to the terms of the Plan.

(n) “J. Crew Group, Inc.” means J. Crew Group, Inc., a Delaware corporation, and
any successor thereto.

(o) “Non-Qualified Stock Option” means an Option that is not an “incentive stock
option” within the meaning of Section 422 of the Code.

(p) “Option” means a stock option to purchase shares of Common Stock granted to
a Participant pursuant to Section 6.

(q) “Other Stock-Based Award” means an award granted to a Participant pursuant
to Section 7.

(r) “Participant” means a Director, associate, or independent contractor of the
Company who is eligible to participate in the Plan and to whom one or more
Incentive Awards have been granted pursuant to the Plan and, following the death
of any such Person, his successors, heirs, executors, and administrators, as the
case may be.

(s) “Performance-Based Compensation” means compensation that satisfies the
requirements of Section 162(m) of the Code for deductibility of remuneration
paid to Covered Employees.

(t) “Performance Measures” means such measures as are described in Section 8 on
which performance goals are based in order to qualify certain awards granted
hereunder as Performance-Based Compensation.

(u) “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Incentive Award that is intended to qualify as Performance-Based
Compensation. Performance Periods may be overlapping.

(v) “Performance Target” means performance goals and objectives with respect to
a Performance Period.

(w) “Person” means a “person” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, including any “group” within the meaning of
Section 13(d)(3) of the Exchange Act.

(x) “Plan” means this J. Crew Group, Inc. 2008 Equity Incentive Plan, as it may
be amended from time to time.

 

2



--------------------------------------------------------------------------------

(y) “Securities Act” means the Securities Act of 1933, as amended.

(z) “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under the
Securities Act.

(aa) “Voting Securities” means, at any time, J. Crew Group, Inc.’s then
outstanding voting securities.

3. Stock Subject to the Plan, Share Counting Rules, and Individual Award Limits

(a) Stock Subject to the Plan

The maximum number of shares of Common Stock that may be covered by Incentive
Awards granted under the Plan shall not exceed 3,000,000 shares of Common Stock
in the aggregate. Out of such aggregate, the maximum number of shares of Common
Stock that may be covered by Options that are designated as “incentive stock
options” within the meaning of Section 422 of the Code shall not exceed
3,000,000 shares of Common Stock. The shares referred to in the preceding
sentences of this paragraph shall in each case be subject to adjustment as
provided in Section 9 and the following provisions of this Section 3. Shares of
Common Stock issued under the Plan may be either authorized and unissued shares
or treasury shares, or both, at the sole discretion of the Committee.

(b) Share Counting Rules

If shares of Common Stock are issued subject to conditions which may result in
the forfeiture, cancellation or expiration of such shares to the Company, any
portion of the shares forfeited, cancelled or expired shall be treated as not
issued pursuant to the Plan and shall again be available for issuance under the
Plan. Shares that are exchanged by a Participant or withheld by the Company or
one of its Subsidiaries to satisfy the tax withholding obligations related to
any Incentive Award, shall not be available for issuance under the Plan.
Incentive Awards which, pursuant to their terms, are to be settled solely in
cash shall not reduce the number of shares of Common Stock available for
Incentive Awards.

Shares of Common Stock covered by Incentive Awards granted pursuant to the Plan
in connection with the assumption, replacement, conversion, or adjustment of
outstanding equity-based awards in the context of a corporate acquisition or
merger (within the meaning of Section 303A.08 of the New York Stock Exchange
Listed Company Manual) as provided in Section 9 of the Plan shall not count as
used under the Plan for purposes of this Section 3.

(c) Individual Award Limits

Subject to adjustment as provided in Section 9, the maximum number of shares of
Common Stock that may be covered by Incentive Awards granted under the Plan to
any single Participant in any calendar year shall not exceed 3 million shares.

4. Administration of the Plan

(a) The Committee

The Plan shall be administered by the Committee, which shall consist solely of
two or more persons, each of whom qualifies as a “non-employee director” (within
the meaning of Rule 16b-3 promulgated under Section 16 of the Exchange Act), as
an “outside director” within the meaning of Treasury Regulation
Section 1.162-27(e)(3), and as “independent” within the meaning of any
applicable stock exchange or similar regulatory authority; provided that, with
respect to any “independent” composition requirement under any rule of any
applicable stock exchange or similar regulatory authority, the “independent”
composition requirement shall be phased in pursuant to any applicable transition
period; provided further that, with respect to any Incentive Award granted to,
or any determination made with respect to, any Person subject to Section 16 of
the Exchange Act prior to the date the “independent” composition requirement has
been satisfied, such grant shall be approved by the full Board, and with respect
to any Incentive Award granted to, or any determination made with respect to,
any Covered Employee, prior to the date the “independent” composition
requirement has been satisfied, such grant shall be approved by approved by a
subcommittee of the Committee that is composed solely of two or more “outside
directors” within the meaning of Treasury Regulation Section 1.162-27(e)(3).

(b) Grant of Incentive Awards

The Committee shall, consistent with the terms of the Plan, from time to time
designate those associates and independent contractors of the Company who shall
be granted Incentive Awards under the Plan and the amount, type, and

 

3



--------------------------------------------------------------------------------

other terms and conditions of such Incentive Awards. The Board of Directors may,
consistent with the terms of the Plan, from time to time grant Incentive Awards
to Directors. The Committee may prescribe agreements evidencing or setting the
terms of any Incentive Awards, and amendments thereto, which documents and
amendments need not be identical for each Participant.

The Committee may also enter into agreements with third parties pursuant to
which such third parties may issue Incentive Awards to the Participants in lieu
of the Company’s issuance thereof or assume the obligations of the Company under
any Incentive Awards previously issued by the Company, in any case on such terms
and conditions as may be determined by the Committee in its sole discretion.

Incentive Awards granted under the Plan may, in the Committee’s discretion, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Incentive Award, any award granted under another plan of
the Company or any business entity to be acquired by the Company, or any other
right of a Participant to receive payment from the Company. Incentive Awards
granted in addition to or in tandem with other Incentive Awards or awards may be
granted either as of the same time as, or a different time from, the grant of
such other Incentive Awards or awards.

(c) Delegation of Authority

All of the powers and responsibilities of the Committee under the Plan may be
delegated by the Committee, in writing, to any subcommittee thereof, in which
case the acts of such subcommittee shall be deemed to be acts of the Committee
hereunder. The Committee may also from time to time authorize a subcommittee
consisting of one or more members of the Board of Directors (including members
who are associates of the Company) or associates of the Company to grant
Incentive Awards to persons who are not “executive officers” of the Company
(within the meaning of Rule 16a-1 under the Exchange Act), subject to such
restrictions and limitations as the Committee may specify.

In addition, the Committee may delegate the administration of the Plan to one or
more officers or associates of the Company, and such administrator(s) may have
the authority to execute and distribute Incentive Award agreements or other
documents evidencing or relating to Incentive Awards granted by the Committee
under this Plan, to maintain records relating to Incentive Awards, to process or
oversee the issuance of Common Stock under Incentive Awards, to interpret and
administer the terms of Incentive Awards, and to take such other actions as may
be necessary or appropriate for the administration of the Plan and of Incentive
Awards under the Plan, provided that in no case shall any such administrator be
authorized (i) to grant Incentive Awards under the Plan, (ii) to take any action
that would cause Awards intended to qualify as “performance-based compensation”
under Code Section 162(m) to fail to so qualify, (iii) to take any action
inconsistent with Section 409A of the Code or (iv) to take any action
inconsistent with Section 157 and other applicable provisions of the Delaware
General Corporation Law. Any action by any such administrator within the scope
of its delegation shall be deemed for all purposes to have been taken by the
Committee and, except as otherwise specifically provided, references in this
Plan to the Committee shall include any such administrator. The Committee and,
to the extent it so provides, any subcommittee, shall have sole authority to
determine whether to review any actions and/or interpretations of any such
administrator, and if the Committee shall decide to conduct such a review, any
such actions and/or interpretations of any such administrator shall be subject
to approval, disapproval, or modification by the Committee.

(d) Committee Discretion

The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and the terms of any Incentive Award (and any agreement
evidencing any Incentive Award) granted thereunder and to adopt and amend from
time to time such rules and regulations for the administration of the Plan as
the Committee may deem necessary or appropriate. Without limiting the generality
of the foregoing, the Committee shall determine whether an authorized leave of
absence, or absence in military or government service, shall constitute
termination of employment; provided that, no payment shall be made with respect
to any Incentive Award that is subject to Section 409A of the Code as a result
of any such authorized leave of absence or absence in military or government
service unless such authorized leave or absence constitutes a separation from
service for purposes of Section 409A of the Code. The employment of a
Participant with the Company shall be deemed to have terminated for all purposes
of the Plan if such person is employed by or provides services to a Person that
is a Subsidiary of the Company and such Person ceases to be a Subsidiary of the
Company, unless the Committee determines otherwise. Decisions of the Committee
shall be final, binding, and conclusive on all parties.

On or after the date of grant of an Incentive Award under the Plan, the
Committee may (i) in the event of a Participant’s death, disability or
retirement (in the case of disability and retirement, unless otherwise specified
in the relevant grant agreement, as determined in accordance with the applicable
policies and procedures of the Company as in effect from

 

4



--------------------------------------------------------------------------------

time to time) or in the event of a Change in Control, accelerate the date on
which any such Incentive Award becomes vested or exercisable, as the case may
be, (ii) accelerate the date on which any such Incentive Award becomes
transferable, (iii) extend the term of any such Incentive Award, including,
without limitation, extending the period following a termination of a
Participant’s employment during which any such Incentive Award may remain
outstanding, (iv) waive any conditions to the vesting, exercisability, or
transferability, as the case may be, of any such Incentive Award or (v) provide
for the payment of dividends or dividend equivalents with respect to any such
Incentive Award; provided, that the Committee shall not have any such authority
and shall not take any such action to the extent that the grant of such
authority or the taking of such action would cause any tax to become due under
Section 409A of the Code.

The Committee may grant dividend equivalents to any Participant based on the
dividends declared on shares of Common Stock that are subject to any Incentive
Award during the period between the date the Incentive Award is granted and the
date the Incentive Award is exercised, vests, pays out, or expires. Such
dividend equivalents may be awarded or paid in the form of cash, shares of
Common Stock, restricted stock, or restricted stock units, or a combination, and
shall be determined by such formula and at such time and subject to such
accrual, forfeiture, or payout restrictions or limitations as determined by the
Committee in its sole discretion. Dividend equivalents granted with respect to
Options or stock appreciation rights that are intended to be Performance-Based
Compensation shall be payable, with respect to pre-exercise periods, regardless
of whether such Option or stock appreciation right is subsequently exercised.

(e) Payments by the Company

The Company shall pay any amount payable with respect to an Incentive Award in
accordance with the terms of such Incentive Award, provided that the Committee
may, in its discretion, defer the payment of amounts payable with respect to an
Incentive Award subject to and in accordance with the terms of a Deferred
Compensation Plan. Payments to be made by the Company upon the exercise of an
Option or other Incentive Award or settlement of an Incentive Award may be made
in such forms as the Committee shall determine, including, without limitation,
cash, Common Stock, other Incentive Awards or other property, and may be made in
a single payment or transfer, in installments, or on a deferred basis. The
settlement of any Incentive Award may be accelerated, and cash paid in lieu of
Common Stock in connection with such settlement, in the Committee’s discretion
or upon occurrence of one or more specified events; provided that, with respect
to any Incentive Award subject to Section 409A of the Code, such acceleration or
payment shall comply with Section 409A of the Code.

The Company may, to the extent permitted by applicable law, deduct from and set
off against any amounts the Company may owe to the Participant from time to time
(including amounts payable in connection with any Incentive Award, owed as
wages, fringe benefits, or other compensation owed to the Participant), such
amounts as may be owed by the Participant to the Company, although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff. By accepting any
Incentive Award granted hereunder, the Participant agrees to any deduction or
setoff under this Section 4.

The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Common Stock or payment of other benefits
under any Incentive Award until completion of such registration or qualification
of such Common Stock or other required action under any federal or state law,
rule or regulation, listing or other required action with respect to any stock
exchange or automated quotation system upon which the Common Stock or other
securities of the Company are listed or quoted, or compliance with any other
obligation of the Company, as the Committee may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Common Stock or
payment of other benefits in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations; provided that the
Committee shall take no action to the extent that the taking of such action
would cause any tax to become due under Section 409A of the Code. The foregoing
notwithstanding, in connection with a Change of Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Common Stock or payment of benefits under any
Incentive Award or the imposition of any other conditions on such issuance,
delivery, or payment, to the extent that such postponement or other condition
would represent a greater burden on a Participant than existed on the 90th day
preceding the Change of Control.

The inability of the Company (after reasonable efforts) to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and/or sale of any
Incentive Awards or shares of Common Stock hereunder, shall relieve the Company
of any liability in respect of the failure to issue and/or sell such Incentive
Awards or shares of Common Stock as to which such requisite authority shall not
have been obtained.

 

5



--------------------------------------------------------------------------------

In addition, the Committee may permit (including, without limitation, for
purposes of deductibility under Section 162(m) of the Code) a Participant to
defer such Participant’s receipt of the payment of cash or the delivery of
shares of Common Stock that would otherwise be due to such Participant in
connection with any Incentive Award.

If any such deferral is required or permitted, the Committee shall, in its sole
discretion, establish rules and procedures, in accordance with Section 409A of
the Code (to the extent applicable), for such payment or Common Stock delivery
deferrals and any notional earnings to be credited on such deferred amounts,
provided that in the case of any Incentive Award intended to qualify as
Performance-Based Compensation, such earnings shall be in compliance with Code
Section 162(m) of the Code.

(f) Limitation on Liability

The Committee may employ attorneys, consultants, accountants, agents, and other
persons, and the Committee, the Company, and its officers, directors, and
associates shall be entitled, in good faith, to rely or act upon any advice,
opinions, or valuations of any such persons. In addition, the Committee and each
member thereof, and any person acting pursuant to authority delegated by the
Committee, shall be entitled, in good faith, to rely or act upon any report or
other information furnished by any officer, director, or associate of the
Company, the Company’s independent auditors, consultants, or any other agents
assisting in the administration of the Plan.

No member of the Committee, nor any person acting pursuant to authority
delegated by the Committee, nor any officer, director, or associate of the
Company acting at the direction or on behalf of the Committee, shall be liable
for any action, omission, or determination relating to the Plan, and J. Crew
Group, Inc. shall, to the fullest extent permitted by law, indemnify and hold
harmless each member of the Committee, each person acting pursuant to authority
delegated by the Committee, and each other officer, director, or associate of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission, or determination was taken or made by such member, director,
associate, or other person acting pursuant to authority delegated by the
Committee in bad faith and without reasonable belief that it was in the best
interests of the Company.

5. Eligibility

The Persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be (a) those associates and independent contractors of the Company
whom the Committee shall select from time to time and (b) Directors of the
Company whom the Board of Directors shall select from time to time. Eligible
persons shall include any Person who has been offered employment by the Company,
provided that such prospective associate may not receive any payment or exercise
any right relating to an Incentive Award until such person has commenced
employment with the Company. An associate on leave of absence may be considered
as still in the employ of the Company for purposes of eligibility for
participation in the Plan, if so determined by the Committee. In lieu of making
Incentive Awards directly to Participants, the Committee may make Incentive
Awards under the Plan through or to a trust or other funding vehicle which in
turn makes Incentive Awards to Participants or which issues interests in
Incentive Awards held by it to Participants, in any case on such terms and
conditions as may be determined by the Committee in its sole discretion. Each
Incentive Award granted under the Plan shall be evidenced by an instrument in
writing in form and substance approved by the Committee.

6. Options

The Committee may from time to time grant Options, subject to the following
terms and conditions:

(a) Exercise Price

The exercise price per share of Common Stock covered by any Option shall be not
less than 100% of the Fair Market Value of a share of Common Stock on the date
on which such Option is granted. The agreement evidencing the award of each
Option shall fix the exercise price and shall clearly identify such Option as
either an “incentive stock option” within the meaning of Section 422 of the Code
or as a Non-Qualified Stock Option.

(b) Term and Exercise of Options

(1) Each Option shall become vested and exercisable on such date or dates,
during such period, and for such number of shares of Common Stock as shall be
determined by the Committee on or after the date such Option is granted;

 

6



--------------------------------------------------------------------------------

provided, however, that no Option shall be exercisable after the expiration of
ten years from the date such Option is granted; and, provided, further, that
each Option shall be subject to earlier termination, expiration, or cancellation
as provided in the Plan or in the agreement evidencing such Option.

(2) Each Option may be exercised in whole or in part. The partial exercise of an
Option shall not cause the expiration, termination, or cancellation of the
remaining portion thereof.

(3) An Option shall be exercised by such methods and procedures as the Committee
determines from time to time, including without limitation through net physical
settlement or other method of cashless exercise.

(4) Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however, that the Committee may permit Non-Qualified
Stock Options to be sold, pledged, assigned, hypothecated, transferred, or
disposed of, on a general or specific basis, subject to such conditions and
limitations as the Committee may determine. In addition, the Committee may
impose such restrictions on any shares acquired pursuant to the exercise of an
Option as it may deem advisable, including, without limitation, minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such shares
are then listed and/or traded, or under any blue sky or state securities laws
applicable to such shares.

(5) Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Options or stock appreciation rights or cancel outstanding Options
or stock appreciation rights in exchange for cash, other awards or Options or
stock appreciation rights with an exercise price that is less than the exercise
price of the original Options or stock appreciation rights without stockholder
approval.

(6) Regardless of the terms of any agreement evidencing an Incentive Award, the
Committee shall have the right to substitute stock appreciation rights for
outstanding Options granted to any Participant, provided the substituted stock
appreciation rights call for settlement by the issuance of shares of Common
Stock, and the terms of the substituted stock appreciation rights and economic
benefit of such substituted stock appreciation rights are at least equivalent to
the terms and economic benefit of the Options being replaced.

(c) Effect of Termination of Employment or Other Relationship

The agreement evidencing the award of each Option shall specify the consequences
with respect to such Option of the termination of the employment, service as a
Director, or other relationship between the Company and the Participant holding
the Option.

(d) Special Rules for Incentive Stock Options

(1) The aggregate Fair Market Value of shares of Common Stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
under the Plan and any other stock option plan of J. Crew Group, Inc. or any of
its “subsidiaries” (within the meaning of Section 424 of the Code) shall not
exceed $100,000. Such Fair Market Value shall be determined as of the date on
which each such incentive stock option is granted. In the event that the
aggregate Fair Market Value of shares of Common Stock with respect to such
incentive stock options exceeds $100,000, then incentive stock options granted
hereunder to such Participant shall, to the extent and in the order required by
regulations promulgated under the Code (or any other authority having the force
of regulations), automatically be deemed to be Non-Qualified Stock Options, but
all other terms and provisions of such incentive stock options shall remain
unchanged. In the absence of such regulations (and authority), or in the event
such regulations (or authority) require or permit a designation of the Options
which shall cease to constitute incentive stock options, incentive stock options
granted hereunder shall, to the extent of such excess and in the order in which
they were granted, automatically be deemed to be Non-Qualified Stock Options,
but all other terms and provisions of such incentive stock options shall remain
unchanged.

(2) No incentive stock option may be granted to an individual if, at the time of
the proposed grant, such individual owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of J. Crew Group,
Inc. or any of its “subsidiaries” (within the meaning of Section 424 of the
Code), unless (i) the exercise price of such incentive stock option is at least
one hundred and ten percent of the Fair Market Value of a share of Common Stock
at the time such incentive stock option is granted and (ii) such incentive stock
option is not exercisable after the expiration of five years from the date such
incentive stock option is granted.

 

7



--------------------------------------------------------------------------------

7. Other Stock-Based Awards

The Committee may grant equity-based or equity-related awards not otherwise
described herein in such amounts and subject to such terms and conditions as the
Committee shall determine. Without limiting the generality of the preceding
sentence, each such Other Stock-Based Award may (i) involve the transfer of
actual shares of Common Stock to Participants, either at the time of grant or
thereafter, or payment in cash or otherwise of amounts based on the value of
shares of Common Stock, (ii) be subject to performance-based and/or
service-based conditions, (iii) be in the form of stock appreciation rights,
phantom stock, restricted stock, restricted stock units, performance shares,
deferred share units, or share-denominated performance units, (iv) be designed
to comply with applicable laws of jurisdictions other than the United States,
and (v) be designed to qualify as Performance-Based Compensation; provided, that
each Other Stock-Based Award shall be denominated in, or shall have a value
determined by reference to, a number of shares of Common Stock that is specified
at the time of the grant of such award. With respect to awards of restricted
stock subject only to service-based conditions, such awards shall vest over a
period of no fewer than three years. Notwithstanding the foregoing, to the
extent any such Other Stock-Based Award is subject to Section 409A of the Code,
the agreement evidencing the grant of such Other Stock-Based Award shall contain
terms and conditions (including, without limitation and to the extent
applicable, deferral and payment provisions) that comply with Section 409A of
the Code.

8. Performance-Based Compensation

(a) Calculation, Written Determinations, and Right of Recapture

The amount payable with respect to an Incentive Award that is intended to
qualify as Performance-Based Compensation shall be determined in any manner
permitted by Section 162(m) of the Code.

Determinations by the Committee as to the establishment of Performance Measures,
the level of actual achievement of performance goals, and the amount payable
with respect to an Incentive Award intended to qualify as Performance-Based
Compensation under Section 162(m) of the Code shall be recorded in writing.
Specifically, the Committee shall certify in writing, in a manner conforming to
applicable regulations under Section 162(m) of the Code, prior to settlement of
each such Incentive Award granted to a Covered Employee, that the performance
goals and other material terms upon which settlement of the Incentive Award was
conditioned have been satisfied.

If at any time after the date on which a Participant has been granted or becomes
vested in an Incentive Award pursuant to the achievement of a performance goal
under Section 8, the Committee determines that the earlier determination as to
the achievement of the performance goal was based on incorrect data and that in
fact the performance goal had not been achieved or had been achieved to a lesser
extent than originally determined and a portion of an Incentive Award would not
have been granted, vested, or paid given the correct data, then (i) such portion
of the Incentive Award that was granted shall be forfeited and any related
shares of Common Stock (or, if such shares were disposed of, the cash
equivalent) shall be returned to the Company as provided by the Committee,
(ii) such portion of the Incentive Award that became vested shall be deemed to
be not vested and any related shares of Common Stock (or, if such shares were
disposed of, the cash equivalent) shall be returned to the Company as provided
by the Committee, and (iii) such portion of the Incentive Award paid to the
Participant shall be paid by the Participant to the Company upon notice from the
Company as provided by the Committee.

(b) Discretionary Reduction

The Committee may, in its discretion, reduce or eliminate the amount payable to
any Participant with respect to an Incentive Award that is intended to qualify
as Performance-Based Compensation, based on such factors as the Committee may
deem relevant, but the Committee may not increase any such amount above the
amount established in accordance with the relevant Performance Schedule. For
purposes of clarity, the Committee may exercise the discretion provided for by
the foregoing sentence in a non-uniform manner among Participants.

(c) Performance Measures

The performance goals upon which the payment or vesting of any Incentive Award
(other than Options and stock appreciation rights) to a Covered Employee that is
intended to qualify as Performance-Based Compensation depends shall (a) be
objective business criteria and shall otherwise meet the requirements of
Section 162(m) of the Code, including the requirement that the level or levels
of performance targeted by the Committee result in the achievement of
performance goals

 

8



--------------------------------------------------------------------------------

being “substantially uncertain,” and (b) relate to one or more of the following
Performance Measures: (i) net income or operating net income (before or after
taxes, interest, depreciation, amortization, and/or nonrecurring/unusual items),
(ii) return on assets, return on capital, return on equity, return on economic
capital, return on other measures of capital, return on sales, or other
financial criteria, (iii) revenue or net sales, (iv) gross profit or operating
gross profit, (v) cash flow, (vi) productivity or efficiency ratios, (vii) share
price or total shareholder return, (viii) earnings per share, (ix) budget and
expense management, (x) customer and product measures, including market share,
high value client growth, and customer growth, (xi) working capital turnover and
targets, (xii) margins, (xiii) economic value added or other value added
measurements, (xiv) customer satisfaction based on specific goals, such as
customer survey results or loyalty measures, (xv) associate measures based on
specified goals, such as turnover, satisfaction surveys or sales per associate;
staffing, diversity, training and development, (xvi) inventory turnover or
inventory shrinkage, and (xvii) market penetration, geographic expansion or new
concept development, in any such case (x) considered absolutely or relative to
historic performance or relative to one or more other businesses, (y) determined
for the Company or any business unit or division thereof or any individual,
and/or (z) compared to the actual performance by a competitor or group of
competitors determined in the discretion of the Committee. Performance goals may
differ for Incentive Awards granted to any one Participant or to different
Participants.

The Committee shall determine the length of the Performance Period with respect
to each Incentive Award that is intended to be Performance-Based Compensation;
provided that in no event shall such Performance Period be shorter than one
fiscal year of the Company. Performance Periods may be overlapping. The
Committee shall establish the Performance Targets and Performance Schedules for
such Performance Period within ninety (90) days of the commencement of such
Performance Period.

The measurement of any Performance Measure(s) may exclude the impact of charges
for asset write-downs, litigation or claim judgments or settlements,
restructurings, discontinued operations, mergers, acquisitions, divestitures,
foreign exchange gains and losses, extraordinary items, and other unusual or
non-recurring items, and the cumulative effects of changes in tax laws,
accounting principles or regulations, or other laws or provisions affecting
reporting results, each as defined by generally accepted accounting principles
and as identified in the Company’s audited financial statements, including the
notes thereto. To the extent such inclusions or exclusions affect Incentive
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Section 162(m) of the Code for deductibility. Any Performance
Measure(s) may be used to measure the performance of the Company or a Subsidiary
as a whole or any business unit of the Company or a Subsidiary or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or a published or special index that the Committee, in its sole
discretion, deems appropriate.

Nothing in this Section 8 is intended to limit the Committee’s discretion to
adopt conditions with respect to any Incentive Award that is not intended to
qualify as Performance-Based Compensation that relate to performance other than
the Performance Measures. In addition, the Committee may, subject to the terms
of the Plan, amend previously granted Incentive Awards in a way that
disqualifies them as Performance-Based Compensation.

In the event that the requirements of Section 162(m) of the Code and the
regulations thereunder change to permit Committee discretion to alter the
Performance Measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.

9. Adjustment Upon Certain Changes

(a) Shares Available for Grants

In the event of any change in the number of shares of Common Stock outstanding
by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares, or similar corporate change,
the maximum aggregate number of shares of Common Stock with respect to which the
Committee may grant Incentive Awards in any year, and the maximum aggregate
number of shares of Common Stock with respect to which the Committee may grant
Incentive Awards to any individual Participant in any year, shall be
appropriately adjusted by the Committee. In the event of any change in the
number of shares of Common Stock outstanding by reason of any other similar
event or transaction, including any extraordinary cash dividend, the Committee
shall, to the extent deemed appropriate by the Committee, make such adjustments
in the number and class of shares of Common Stock with respect to which
Incentive Awards may be granted.

(b) Increase or Decrease in Issued Shares Without Consideration

Subject to any required action by the stockholders of J. Crew Group, Inc., in
the event of any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares of Common Stock or

 

9



--------------------------------------------------------------------------------

the payment of a stock dividend (but only on the shares of Common Stock), or any
other increase or decrease in the number of such shares effected without receipt
or payment of consideration by the Company, the Committee shall appropriately
adjust the number of shares of Common Stock subject to each outstanding
Incentive Award and the exercise price per share of Common Stock of each such
Incentive Award.

(c) Certain Mergers

Subject to any required action by the stockholders of J. Crew Group, Inc., in
the event that J. Crew Group, Inc. shall be the surviving corporation in any
merger, consolidation, or similar transaction as a result of which the holders
of shares of Common Stock receive consideration consisting exclusively of
securities of such surviving corporation, the Committee shall, to the extent
deemed appropriate by the Committee, adjust each Incentive Award outstanding on
the date of such merger or consolidation so that it pertains and applies to the
securities which a holder of the number of shares of Common Stock subject to
such Incentive Award would have received in such merger or consolidation.

(d) Certain Other Transactions

In the event of (i) a dissolution or liquidation of J. Crew Group, Inc., (ii) a
sale of all or substantially all of the Company’s assets (on a consolidated
basis), (iii) a merger, consolidation, or similar transaction involving J. Crew
Group, Inc. in which J. Crew Group, Inc. is not the surviving corporation, or
(iv) a merger, consolidation or similar transaction involving J. Crew Group,
Inc. in which J. Crew Group, Inc. is the surviving corporation but the holders
of shares of Common Stock receive securities of another corporation and/or other
property, including cash, the Committee shall, in its sole discretion but
subject to Section 409A of the Code to the extent applicable, have the power to:

(i) cancel, effective immediately prior to the occurrence of such event, each
Incentive Award (whether or not then exercisable), and, in full consideration of
such cancellation, pay to the Participant to whom such Incentive Award was
granted an amount in cash, for each share of Common Stock subject to such
Incentive Award, equal to the value, as determined by the Committee in its
reasonable discretion, of such Incentive Award, provided that with respect to
any outstanding Option such value shall be equal to the excess of (A) the value,
as determined by the Committee in its reasonable discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (B) the exercise price of such Option;

(ii) provide for the exchange of each Incentive Award (whether or not then
exercisable or vested) for an Incentive Award with respect to, as appropriate,
some or all of the property which a holder of the number of shares of Common
Stock subject to such Incentive Award would have received in such transaction
and, incident thereto, make an equitable adjustment as determined by the
Committee in its reasonable discretion in accordance with U.S. Department of
Treasury Regulation Section 1.409A-1(b)(5)(v)(D) in the exercise price of the
Incentive Award, and/or the number of shares or amount of property subject to
the Incentive Award or, if appropriate, provide for a cash payment to the
Participant to whom such Incentive Award was granted in partial consideration
for the exchange of the Incentive Award; or

(iii) any combination of (i) or (ii) above.

(e) Other Changes

In the event of any change in the capitalization of J. Crew Group, Inc. or
corporate change other than those specifically referred to in paragraphs(b),
(c), or (d), the Committee shall make such adjustments in the number and class
of shares subject to Incentive Awards outstanding on the date on which such
change occurs and in such other terms of such Incentive Awards as the Committee
may consider appropriate.

(f) No Other Rights

Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
stock of any class, or any dissolution, liquidation, merger, or consolidation of
J. Crew Group, Inc. or any other corporation. Except as expressly provided in
the Plan, no issuance by J. Crew Group, Inc. of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
or amount of other property subject to, or the terms related to, any Incentive
Award.

 

10



--------------------------------------------------------------------------------

(g) Savings Clause

No provision of this Section 9 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.

10. Rights Under the Plan

No person shall have any rights as a stockholder with respect to any shares of
Common Stock covered by or relating to any Incentive Award granted pursuant to
the Plan until the date of the issuance of a stock certificate with respect to
such shares. Except as otherwise expressly provided in Section 9 hereof, no
adjustment of any Incentive Award shall be made for dividends or other rights
for which the record date occurs prior to the date such stock certificate is
issued. Nothing in this Section 10 is intended, or should be construed, to limit
authority of the Committee to cause the Company to make payments based on the
dividends that would be payable with respect to any share of Common Stock if it
were issued or outstanding, or from granting rights related to such dividends.

Nothing in the Plan shall be construed to: (a) limit, impair, or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company to take any
action which such entity deems to be necessary or appropriate. Neither the
adoption of the Plan nor the grant of any Incentive Award shall be construed as
creating any limitations on the power of the Board of Directors or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan. To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other person. The Plan is not subject to the Employee
Retirement Income Security Act of 1974, as amended.

11. No Special Employment Rights; No Right to Incentive Award

(a) Nothing contained in the Plan or any Incentive Award shall confer upon any
Participant any right with respect to the continuation of his employment by or
service to the Company or interfere in any way with the right of the Company at
any time to terminate such employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Incentive Award. Neither an Incentive Award nor any rights arising
under the Plan shall constitute an employment contract with the Company and,
accordingly, the Plan and any Incentive Award hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company.

(b) No person shall have any claim or right to receive an Incentive Award
hereunder. The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at anytime nor preclude the
Committee from making subsequent grants to such Participant or any other
Participant or other person.

12. Securities Matters

(a) J. Crew Group, Inc. shall be under no obligation to effect the registration
pursuant to the Securities Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. Notwithstanding
anything herein to the contrary, J. Crew Group, Inc. shall not be obligated to
cause to be issued or delivered any certificates evidencing shares of Common
Stock pursuant to the Plan unless and until J. Crew Group, Inc. is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition to the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements, and
representations, and that such certificates bear such legends, as the Committee
deems necessary or desirable.

(b) The exercise of any Option granted hereunder shall only be effective at such
time as counsel to J. Crew Group, Inc. shall have determined that the issuance
and delivery of shares of Common Stock pursuant to such exercise is in

 

11



--------------------------------------------------------------------------------

compliance with all applicable laws, regulations of governmental authority, and
the requirements of any securities exchange on which shares of Common Stock are
traded. J. Crew Group, Inc. may, in its sole discretion, defer the effectiveness
of an exercise of an Option hereunder or the issuance or transfer of shares of
Common Stock pursuant to any Incentive Award pending or to ensure compliance
under federal or state securities laws. J. Crew Group, Inc. shall inform the
Participant in writing of its decision to defer the effectiveness of the
exercise of an Option or the issuance or transfer of shares of Common Stock
pursuant to any Incentive Award. During the period that the effectiveness of the
exercise of an Option has been deferred, the Participant may, by written notice,
withdraw such exercise and obtain the refund of any amount paid with respect
thereto.

13. Tax Provisions & Withholding

(a) Cash Remittance

Whenever shares of Common Stock are to be issued upon the exercise of an Option
or the grant or vesting of an Incentive Award, and whenever any amount shall
become payable in respect of any Incentive Award, J. Crew Group, Inc. shall have
the right to require the Participant to remit to J. Crew Group, Inc. in cash an
amount sufficient to satisfy federal, state, and local withholding tax
requirements, if any, attributable to such exercise, grant, vesting, or payment
prior to the delivery of any certificate or certificates for such shares or the
effectiveness of the lapse of such restrictions or making of such payment. In
addition, upon the exercise or settlement of any Incentive Award in cash, or any
payment with respect to any Incentive Award, J. Crew Group, Inc. shall have the
right to withhold from any payment required to be made pursuant thereto an
amount sufficient to satisfy the federal, state, and local withholding tax
requirements, if any, attributable to such exercise, settlement, or payment. The
Company can delay the delivery to a Participant of any Common Stock or cash
payable to such Participant to determine the amount of withholding to be
collected and to collect and process such withholding.

(b) Stock Remittance

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Incentive Award, the Participant may tender to J. Crew Group, Inc.
a number of shares of Common Stock that have been owned by the Participant for
at least six months (or such other period as the Committee may determine) having
a Fair Market Value at the tender date determined by the Committee to be
sufficient to satisfy the federal, state, and local withholding tax
requirements, if any, attributable to such exercise, grant, or vesting but not
greater than such withholding obligations. Such election shall be irrevocable,
made in writing, and signed by the Participant, shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate, and shall satisfy the Participant’s obligations under Section 13
hereof, if any. The Company can delay the delivery to a Participant of any
Common Stock or cash payable to such Participant to determine the amount of
withholding to be collected and to collect and process such withholding.

(c) Stock Withholding

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Incentive Award, J. Crew Group, Inc. shall withhold a number of
such shares having a Fair Market Value at the exercise date determined by the
Committee to be sufficient to satisfy the federal, state, and local withholding
tax requirements, if any, attributable to such exercise, grant, or vesting but
not greater than such withholding obligations. Such election shall be
irrevocable, made in writing, and signed by the Participant, shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate, and shall satisfy the Participant’s obligations under
Section 13 hereof, if any. The Company can delay the delivery to a Participant
of any Common Stock or cash payable to such Participant to determine the amount
of withholding to be collected and to collect and process such withholding.

(d) Consent to and Notification of Code Section 83(b) Election

No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Incentive Award document or by
action of the Committee in writing prior to the making of such election. In any
case in which a Participant is permitted to make such an election in connection
with an Incentive Award, the Participant shall notify the Company of such
election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b) or
other applicable provision.

 

12



--------------------------------------------------------------------------------

(e) Notification Upon Disqualifying Disposition Under Code Section 421(b)

If any Participant shall make any disposition of shares of Common Stock
delivered pursuant to the exercise of an incentive stock option under the
circumstances described in Code Section 421(b) (i.e., a disqualifying
disposition), such Participant shall notify the Company of such disposition
within ten days thereof.

14. Amendment or Termination of the Plan

The Board of Directors may at any time suspend or discontinue the Plan or revise
or amend it in any respect whatsoever; provided, however, that to the extent
that any applicable law, regulation, or rule of a stock exchange requires
stockholder approval in order for any such revision or amendment to be
effective, such revision or amendment shall not be effective without such
approval. The preceding sentence shall not restrict the Committee’s ability to
exercise its discretionary authority hereunder pursuant to Section 4 hereof,
which discretion may be exercised without amendment to the Plan; provided that
no provision of this Section 14 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.

Except as expressly provided in the Plan, no action hereunder may, without the
consent of a Participant, reduce the Participant’s rights under any previously
granted and outstanding Incentive Award. Notwithstanding the foregoing, the
Committee may terminate any Incentive Award previously granted and any agreement
relating thereto in whole or in part provided that upon any such termination the
Company, in full consideration of the termination of (i) any Option outstanding
under the Plan (whether or not vested or exercisable) or portion thereof, pays
to such Participant an amount in cash for each share of Common Stock subject to
such Option or portion thereof being terminated equal to the excess, if any, of
(a) the value at which a share of Common Stock received pursuant to the exercise
of such Option would have been valued by the Company at that time for purposes
of determining applicable withholding taxes or other similar statutory amounts,
over (b) the exercise price, or, if the Committee permits and the Participant
elects, accelerates the exercisability of such Participant’s Option or portion
thereof (if necessary) and allows such Participant thirty (30) days to exercise
such Option or portion thereof before the termination of such Option or portion
thereof, or (ii) any Incentive Award other than an Option outstanding under the
Plan or portion thereof, pays to such Participant an amount in shares of Common
Stock or cash or a combination thereof (as determined by the Committee in its
sole discretion) equal to the value of such Incentive Award or portion thereof
being terminated as of the date of termination (assuming the acceleration of the
exercisability of such Incentive Award or portion thereof, the lapsing of any
restrictions on such Incentive Award or portion thereof or the expiration of any
deferral or vesting period of such Incentive Award or portion thereof) as
determined by the Committee in its sole discretion; provided that, to the extent
any such Incentive Award is subject to Section 409A of the Code, any such
payment (including, without limitation, the timing and form thereof) shall
comply with Section 409A of the Code.

Notwithstanding any other provision of the Plan to the contrary, the Committee
may authorize the repurchase of any Incentive Award by the Company or a third
party at any time for such price and on such terms and conditions as the
Committee may determine in its sole discretion. Nothing in the Plan shall limit
the right of the Company to pay compensation of any kind outside the terms of
the Plan.

15. No Obligation to Exercise

The grant to a Participant of an Incentive Award shall impose no obligation upon
such Participant to exercise such Incentive Award.

16. Transfer Restrictions

Upon the death of a Participant, outstanding Incentive Awards granted to such
Participant may be exercised only by the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution. No
transfer by will or the laws of descent and distribution of any Incentive Award,
or the right to exercise any Incentive Award, shall be effective to bind J. Crew
Group, Inc. unless the Committee shall have been furnished with (a) written
notice thereof and with a copy of the will and/or such evidence as the Committee
may deem necessary to establish the validity of the transfer and (b) an
agreement by the transferee to comply with all the terms and conditions of the
Incentive Award that are or would have been applicable to the Participant and to
be bound by the acknowledgements made by the Participant in connection with the
grant of the Incentive Award.

Except as provided in the preceding paragraph (regarding transfers upon the
death of a Participant) and Section 6 (regarding the transfer of certain
Non-Qualified Stock Options), no Incentive Award or other right or interest of a
Participant under the Plan shall be pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of such

 

13



--------------------------------------------------------------------------------

Participant to any party (other than the Company), or assigned or transferred by
such Participant, and such Incentive Awards or rights that may be exercisable
shall be exercised during the lifetime of the Participant only by the
Participant or his or her guardian or legal representative, except that
Incentive Awards and other rights (other than incentive stock options and stock
appreciation rights in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Incentive Award, but only if
and to the extent such transfers are permitted by the Committee, subject to any
terms and conditions which the Committee may impose thereon (which may include
limitations the Committee may deem appropriate in order that offers and sales
under the Plan will meet applicable requirements of registration forms under the
Securities Act of 1933 specified by the Securities and Exchange Commission). A
beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Incentive Award document applicable to such Participant, except as
otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

17. Expenses and Receipts

The expenses of the Plan shall be paid by J. Crew Group, Inc. Any proceeds
received by J. Crew Group, Inc. in connection with any Incentive Award will be
used for general corporate purposes.

18. Definition of Change in Control

As used in any instrument governing the terms of any Incentive Award, the term
“Change in Control” means the occurrence of any of the following:

(i) Any Person becoming the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act, a “Beneficial Owner”) of thirty-five percent
or more of the combined voting power of Voting Securities; provided, however,
that a Change in Control shall not be deemed to occur by reason of an
acquisition of Voting Securities by the Company or by an employee benefit plan
(or a trust forming apart thereof) maintained by the Company; and provided,
further, that a Change in Control shall not be deemed to occur solely because
any Person becomes the Beneficial Owner of thirty-five percent or more of the
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
deemed to be outstanding, increases the proportional number of shares
Beneficially Owned by such Person, except that a Change in Control shall occur
if a Change in Control would have occurred (but for the operation of this
proviso) as a result of the acquisition of Voting Securities by the Company, and
after such acquisition such Person becomes the Beneficial Owner of any
additional Voting Securities following which such Person is the Beneficially
Owner of thirty-five percent or more of the outstanding Voting Securities;

(ii) During any period of two consecutive years, individuals who at the
beginning of such period constitute the members of the Board of Directors (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board of Directors then in office; provided, however, that if
the election or appointment, or nomination for election by J. Crew Group, Inc.’s
common stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of the
Plan, thereafter be considered as a member of the Incumbent Board; provided,
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Proxy Contest; or

(iii) The consummation of:

(A) A merger, consolidation, reorganization or similar transaction (any of the
foregoing, a “Business Combination”)with or into J. Crew Group, Inc. or in which
securities of J. Crew Group, Inc. are issued, unless such Business Combination
is a Non-Control Transaction;

(B) A complete liquidation or dissolution of J. Crew Group, Inc.; or

(C) The sale or other disposition of all or substantially all of the assets of
J. Crew Group, Inc. (on a consolidated basis) to any Person other than the
Company or an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or by a Person which, immediately thereafter, will
have all its voting securities owned by the holders of the Voting Securities
immediately prior thereto, in substantially the same proportions.

 

14



--------------------------------------------------------------------------------

For purposes of the Plan, a “Non-Control Transaction” is a Business Combination
involving J. Crew Group, Inc. where:

(A) the holders of Voting Securities immediately before such Business
Combination own, directly or indirectly, immediately following such Business
Combination more than fifty percent of the combined voting power of the
outstanding voting securities of the parent corporation resulting from, or
issuing its voting securities as part of, such Business Combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such Business Combination by reason
of their prior ownership of Voting Securities;

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Business Combination
constitute a majority of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially owning a majority of the voting
securities of the Surviving Corporation; and

(C) no Person other than the Company or any employee benefit plan (or any trust
forming a part thereof) maintained immediately prior to such Business
Combination by the Company, is a Beneficial Owner of twenty-five percent or more
of the combined voting power of the Surviving Corporation’s voting securities
outstanding immediately following such Business Combination.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any event or transaction to the extent that treating such event
or transaction as a Change in Control would cause any tax to become due under
Section 409A of the Code.

19. No Fractional Shares

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Incentive Award. The Committee shall determine whether cash,
Incentive Awards, or other property shall be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares of Common
Stock or any rights thereto shall be forfeited or otherwise eliminated.

20. Retirement and Welfare Plans

Neither Incentive Awards made under the Plan nor shares of Common Stock or cash
paid pursuant to such Incentive Awards will be included as “compensation” for
purposes of computing the benefits payable to any Participant under the
Company’s retirement plans (both qualified and non-qualified) or welfare benefit
plans unless such other plan expressly provides that such compensation shall be
taken into account in computing a participant’s benefit or except as the
Committee may otherwise determine in its discretion.

21. Compliance with Code Section 162(m)

It is the intent of the Company that Options and stock appreciation rights
granted to Covered Employees and other Incentive Awards designated as Incentive
Awards to Covered Employees subject to Section 8 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Incentive Award. Accordingly, the terms of Section 8,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Incentive Award document relating to
an Incentive Award that is designated as intended to comply with Code
Section 162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Incentive Award upon attainment of the applicable
performance goals.

 

15



--------------------------------------------------------------------------------

22. Certain Limitations on Awards to Ensure Compliance with Code Section 409A

The Company intends that the Plan and each Incentive Award granted hereunder
shall comply with Section 409A of the Code and any regulations thereunder and
that the Plan shall be interpreted, operated and administered accordingly. In
the event any term and/or condition of an Incentive Award granted hereunder
would cause the application of an accelerated or additional tax under
Section 409A of the Code, such term and/or condition shall be restructured, to
the extent possible, in a manner, determined by the Committee, that does not
cause such an accelerated or additional tax. Any reservation of rights by the
Company hereunder affecting the timing of payment of any Incentive Award subject
to Section 409A of the Code (including, without limitation, the rights of the
Committee pursuant to Section 9(d)) will only be as broad as is permitted by
Section 409A of the Code and any regulations thereunder.

23. Certain Limitations Relating to Accounting Treatment of Incentive Awards

Other provisions of the Plan notwithstanding, the Committee’s authority under
the Plan (including under Section 4 is limited to the extent necessary to ensure
that any Option or other Incentive Award of a type that the Committee has
intended to be subject to fixed accounting with a measurement date at the date
of grant or the date performance conditions are satisfied under APB 25 shall not
become subject to “variable” accounting solely due to the existence of such
authority, unless the Committee specifically determines that the Incentive Award
shall remain outstanding despite such “variable” accounting.

24. Uncertificated Shares

To the extent that the Plan provides for issuance of certificates to reflect the
transfer of shares of Common Stock, the transfer of such shares may be effected
on a noncertificated basis, to the extent not prohibited by applicable law or
the rules of any stock exchange.

25. Participants Based Outside of the United States

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company operates or has
associates, Directors or independent contractors, the Committee, in its sole
discretion, shall have the power and authority to:

(a) Determine which affiliates and Subsidiaries shall be covered by the Plan;

(b) Determine which associates, Directors, and/or independent contractors
outside the United States are eligible to participate in the Plan;

(a) Modify the terms and conditions of any Incentive Award granted to
associates, Directors, and/or independent contractors outside the United States
to comply with applicable foreign laws;

(d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 25 by the Committee shall be attached to the Plan document as
appendices; and

(e) Take any action, before or after an Incentive Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Incentive Awards shall be granted, that would violate applicable law.

26. Legend

The certificates or book entry for shares of Common Stock may include any legend
or coding, as applicable, which the Committee deems appropriate to reflect any
restrictions on transfer of such shares.

27. Severability; Entire Agreement

If any of the provisions of the Plan or any Incentive Award document is finally
held to be invalid, illegal, or unenforceable (whether in whole or in part),
such provision shall be deemed modified to the extent, but only to the extent,
of such invalidity, illegality, or unenforceability, and the remaining
provisions shall not be affected thereby; provided, that, if

 

16



--------------------------------------------------------------------------------

any of such provisions is finally held to be invalid, illegal, or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any agreements or documents
designated by the Committee as setting forth the terms of an Incentive Award
contain the entire agreement of the parties with respect to the subject matter
thereof and supersede all prior agreements, promises, covenants, arrangements,
communications, representations, and warranties between them, whether written or
oral, with respect to the subject matter thereof.

28. Descriptive Headings

The headings in the Plan are for convenience of reference only and shall not
limit or otherwise affect the meaning of the terms contained herein.

29. Governing Law

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of New York without regard
to its conflict of law principles.

30. Effective Date and Term of Plan

The Plan was initially adopted as of April 9, 2008, approved by the stockholders
of J. Crew Group, Inc. on June 5, 2008 and was amended and restated effective as
of September 10, 2008 No grants of Incentive Awards may be made under the Plan
after April 9, 2018.

 

17